In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00376-CV

EX PARTE K.T.                                §   On Appeal from the 431st District Court

                                             §   of Denton County (19-5358-431)

                                             §   October 22, 2020

                                             §   Opinion by Justice Gabriel

                                             §   Dissenting Opinion by Justice Bassel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order granting

the expunction is affirmed.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel